(Por la Corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Por cuanto, Félix Jiménez Vázquez interpuso esta apelación •contra sentencia que lo condena a sufrir la pena de diez años de pre-sidio por delito de atentado a la vida en la persona del policía insular Fermín Alvarez:
Por cuanto, si bien el apelante estuvo defendido en la corte inferior por un abogado, en este recurso ha presentado sus escritos firmados por él solamente:
*989Poa cuanto, examinados cuidadosamente los autos de este caso no encontramos que se Raya cometido error fundamental alguno:
PoR tanto, debemos confirmar y confirmamos la sentencia ape-lada.
RECONSIDERACIONES DE SENTENCIAS DENEGADAS POR LA CORTE DURANTE EL PERIODO QUE CUBRE EL PRESENTE TOMO.
Por la corte, a propuesta de sus distintos jueces, se declaró no ha-ber lugar a las reconsideraciones solicitadas en los siguientes casos:
Nos. 4166, 4984, 5108 y 5231.